Title: From Thomas Jefferson to William Barret, 4 August 1823
From: Jefferson, Thomas
To: Barret, William


Sir
Monto
Aug. 4. 23.
On the 7th of July I recd from mr Saml Garland a letter dated Lynchbg July 3.  stating that he had withdrawn my bond to Millar from yourself and that he insisted on payment of it’s balance during the current year. I had considered this as  deciding that the  must be paid within the course of the current year. myself and my grandson Th:J. R. (into whose hands I had committed all my affairs with full powers to transact them, age and debility obliging me to retire from them) had before determined on a large sale of property in Bedford about Christmas: and on the rect of this lre we had likewise determd that the whole of this debt should be paid of the  immediate proceeds to be recieved at that sale. this will accdly be done to yourself, mr Garland, or any other holder of the bond, and being within the term prescribed, by mr G. I hope will be satisfactoryaccept my respectful salutations.Th:J.